State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: September 29, 2016                 107383
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

JOSHUA A. COTTER,
                    Appellant.
________________________________


Calendar Date:   September 12, 2016

Before:   Egan Jr., J.P., Lynch, Devine, Clark and Mulvey, JJ.

                              __________


      Susan Patnode, Rural Law Center of New York, Castleton
(Cynthia Feathers of counsel), for appellant.

      Mary E. Rain, District Attorney, Canton (Peter F. Stroe of
counsel), for respondent.

                              __________


Devine, J.

      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered February 3, 2015, which revoked
defendant's probation and imposed a sentence of imprisonment.

      In September 2010, defendant was sentenced in Wayne County
to six months in jail and five years of probation, following his
guilty plea to attempted burglary in the second degree, burglary
in the third degree and three counts of petit larceny. His
probation supervision was transferred to St. Lawrence County in
November 2010.

      In March 2014, defendant admitted to violating the
conditions of his probation by failing to report to his probation
                              -2-                107383

officer on five occasions in 2013 and failing to report at all
during 2014, by being discharged from a chemical dependency
treatment program and for using marihuana. County Court
adjourned resentencing to provide defendant with an opportunity
to complete a substance abuse treatment program. In September
2014, after defendant's urine tested positive for oxycodone and
his probation officer reported that he noticed a strong smell of
marihuana during a visit to defendant's residence, resentencing
was again adjourned to allow defendant another opportunity to
complete the treatment program. Defendant reappeared before
County Court in December 2014 after he tested positive for
barbituates and oxycodone and, in addition, missed an appointment
with a chemical dependency treatment provider. County Court
offered to adjourn resentencing upon the understanding that
anything short of a successful stint in drug treatment would
result in the revocation of probation and the imposition of an
aggregate prison sentence of 6b to 10 years to be followed by
three years of postrelease supervision. Defendant agreed, but
was unsuccessfully discharged from a substance abuse treatment
program in February 2015. County Court thereafter revoked
defendant's probation and resentenced him as promised. Defendant
now appeals.

      Defendant's sole contention on appeal is that his sentence
is harsh and excessive. We disagree. Despite being afforded
numerous opportunities to avoid prison, he was unable to comply
with the conditions of his probation. On the record before us,
we find no abuse of discretion or extraordinary circumstances
warranting a reduction of the sentence in the interest of justice
(see People v Roach, 120 AD3d 1506, 1506 [2014]; People v Regan,
108 AD3d 983, 984 [2013]).

     Egan Jr., J.P., Lynch, Clark and Mulvey, JJ., concur.
                        -3-                  107383

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court